PER CURIAM.
The appellant, Olga Paez, appeals from a Final Judgment of Forfeiture in which the trial court found that she lacked standing to challenge or participate in the forfeiture action. Because the appellant signed an affidavit stating that she did not have any legal interest in the seized funds, the trial court properly found that the appellant lacked standing. See Gonzalez v. City of Homestead, 825 So.2d 1050, 1052 (Fla. 3d DCA 2002) (“To establish standing, a claimant as a general rule must show ownership, or an ownership interest, in the property which has been seized.”); Munoz v. City of Coral Gables, 695 So.2d 1283, 1286 (Fla. 3d DCA 1997) (“[T]o contest a forfeiture action, a party must first demonstrate an interest in the seized property sufficient to satisfy the court of the party’s standing as a claimant.”); but see City of Fort Lauderdale v. Baruch, 718 So.2d 843 (Fla. 4th DCA 1998). Therefore, the order under review is affirmed.
Affirmed.